CERCONE, President Judge,
concurring:
I concur in the majority opinion written by Judge Hoffman; nevertheless, I write this separate concurrence because I think that the case for waiver is even stronger than is depicted in the majority opinion. Not only, as the majority points out, did appellant fail to appear or file an answer after notice of the Commonwealth’s petition, but additionally appellant failed to make a pre -trial motion to dismiss on the grounds that Pa.R.Crim.P. 1100 was violated, as required by Rule 1100(f). Appellant admits in his brief that he did not make his motion to dismiss on Rule 1100 grounds until after he had been tried and convicted. We have unequivocally held that Rule 1100(f) requires a defendant to file his petition to dismiss under the Rule before trial or that issue will be deemed waived. Commonwealth v. Bullock, 259 Pa.Super. 467, 393 A.2d 921 (1978), and cases cited therein. Appellant has clearly waived this issue.